DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. David Longo on 12/17/2021.
The application has been amended as follows: 
1.-15.  (Cancelled)
16 (Currently Amended).   An aerosol-generating device, comprising:
a housing having a chamber configured to receive at least a portion of an aerosol-generating article;
an inductor coil disposed around at least a portion of the chamber;
a plurality of elongate susceptor elements projecting into the chamber and spaced apart from each other, the plurality of elongate susceptor elements each extending substantially parallel to a magnetic axis of the inductor coil; and
a power supply and a controller connected to the inductor coil and configured to provide an alternating electric current to the inductor coil such that the inductor coil generates an alternating magnetic field to heat the plurality of elongate susceptor elements and thereby heat at least a portion of the aerosol-generating article received in the chamber, 
wherein the inductor coil is helical and has a non-circular cross-sectional shape so that the inductor coil is configured to concentrate the alternating magnetic field in a plurality of focus regions, and
wherein each of the plurality of elongate susceptor elements is at least partially aligned with one of the plurality of focus regions.

17.  (Previously Presented)  The aerosol-generating device according to claim 16, wherein the plurality of elongate susceptor elements are substantially parallel with a longitudinal direction of the chamber.

18.  (Previously Presented)  The aerosol-generating device according to claim 16, wherein the plurality of elongate susceptor elements are each spaced apart from a longitudinal axis of the chamber. 

19.  (Previously Presented)  The aerosol-generating device according to claim 18, wherein the plurality of elongate susceptor elements are equidistant from the longitudinal axis of the chamber.

20.  (Previously Presented)  The aerosol-generating device according to claim 16, wherein the plurality of elongate susceptor elements comprises three or more elongate susceptor elements that are spaced apart in a first transverse direction of the chamber and in a second traverse direction of the chamber, which is perpendicular to the first transverse direction.

21.  (Previously Presented)  The aerosol-generating device according to claim 20, wherein each of the three or more elongate susceptor elements is disposed at a vertex of a regular polygon within the non-circular cross-sectional shape of the inductor coil.
22.  The aerosol-generating device according to claim 16, 
wherein the inductor coil has a triangular cross-sectional shape, 
wherein the plurality of elongate susceptor elements comprises three elongate susceptor elements arranged in a triangle within and corresponding to the triangular cross-sectional shape of the inductor coil, and
wherein each of the three elongate susceptor elements is disposed at a different vertex of the triangle and is at least partially aligned with one of the plurality of focus regions.

23.  The aerosol-generating device according to claim 16, 
wherein the inductor coil has a square cross-sectional shape, 
wherein plurality of elongate susceptor elements comprises four elongate susceptor elements arranged in a square within and corresponding to the square cross-sectional shape of the inductor coil, and
wherein each of the four elongate susceptor elements is disposed at a different corner of the square and is at least partially aligned with one of [[a]] the plurality of focus regions.

24.   The aerosol-generating device according to claim 16, 
wherein the inductor coil has an elliptical cross-sectional shape, and 
wherein the plurality of elongate susceptor elements comprises two elongate susceptor elements each of which is at least partially aligned with one of [[a]] the plurality of focus regions.
25.  (Previously Presented)  The aerosol-generating device according to claim 24, wherein each of the two elongate susceptor elements is disposed at a focus of the elliptical cross-sectional shape.

26.  (Previously Presented)  The aerosol-generating device according to claim 16, wherein each of the plurality of elongate susceptor elements comprises a tapered free end.
27.  (Previously Presented)  The aerosol-generating device according to claim 16, wherein the plurality of elongate susceptor elements are removably attached to the housing.
28.  (Previously Presented)  An aerosol-generating system, comprising:
an aerosol-generating device according to claim 16; and
an aerosol-generating article having an aerosol-forming substrate and being configured for use with the aerosol-generating device.

29 (Currently Amended).    An aerosol-generating system, comprising: 
an aerosol-generating device and an aerosol-generating article having an aerosol-forming substrate and being configured for use with the aerosol-generating device, 
wherein the aerosol-generating device comprises:
a housing having a chamber configured to receive at least a portion of the aerosol-generating article,
an inductor coil disposed around at least a portion of the chamber, and
a power supply and a controller connected to the inductor coil; and
a plurality of elongate susceptor elements disposed in the chamber and spaced apart from each other, the plurality of elongate susceptor elements each extending substantially parallel to a magnetic axis of the inductor coil, 
wherein the power supply and the controller are configured to provide an alternating electric current to the inductor coil such that the inductor coil generates an alternating magnetic field to heat the plurality of elongate susceptor elements and thereby heat at least a portion of the aerosol-generating article,
wherein the inductor coil is helical and has a non-circular cross-sectional shape so that the inductor coil is configured to concentrate the alternating magnetic field in a plurality of focus regions, and
wherein each of the plurality of elongate susceptor elements is at least partially aligned with one of the plurality of focus regions.
30.  (Previously Presented) The aerosol-generating system according to claim 29, wherein the plurality of elongate susceptor elements are provided as part of the aerosol-generating article.

Allowable Subject Matter
Claims 16-30 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 16, 29,  the applicant’s invention combination including: “an aerosol-generating device is provided, including: a housing having a chamber configured to receive at least a portion of an aerosol-generating article; an inductor coil disposed around at least a portion of the chamber; a plurality of elongate susceptor elements projecting into the chamber and spaced apart from each other, the susceptor elements each extending substantially parallel to a magnetic axis of the inductor coil; and a power supply and a controller connected to the inductor coil and configured to provide an alternating electric current to the inductor coil such that the inductor coil generates an alternating magnetic field to heat the susceptor elements and thereby heat at least a portion of the article received in the chamber, the inductor coil being helical and having a non-circular cross- sectional shape, so that the inductor coil is configured to concentrate the alternating magnetic field in a plurality of focus regions, and wherein each of the plurality of elongate susceptor elements is at least partially aligned with one of the plurality of focus regions ” is not taught by Mironov or suggested other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831